DETAILED ACTION
Status of the Claims
	Claims 2-3 are cancelled. Claim 5 is newly presented. Claims 1 and 4-5 are pending in this application.  Claim 5 is withdrawn. Claims 1 and 4 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the foreign priority application # KR10-2019-0085783 filed on 06/25/2019 and the benefit of priority is on hold until the applicant provides a certified copy of the original foreign application (See 35 U.S.C. 119).
Rejections Withdrawn
The rejection under USC 112(a) for enablement due to claim 1 stating “preventing skin aging” is withdrawn per applicant’s amendment of deleting the clause “preventing skin aging”. 
The rejection under USC 112(d) for being of improper dependent form for claims 4 is withdrawn per applicant’s amendment of adding “the fluorine compound includes at least one” into claim 1.
The rejection under USC 103 as being unpatentable over Jianning (CN 103846448B) is withdrawn per applicant’s amendment of adding the limitation of claim 3 into claim 1, requiring the composition to also comprise “one or more materials selected from the group consisting of acrylate/C10-30alkyl acrylate cross polymer, polysorbate, triethanolamine, a flavoring agent, and a preservative” since Jianning does not teach this limitation.
Election/Restrictions – By Original Presentation
Newly submitted claim 5 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 5 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Maintained Rejections – Modified As Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Even though the applicant made an attempted amendment to overcome the indefiniteness issue in claim 1, the amendment also results in a claim that is indefinite.  
Applicant’s argument does not clarify the issue of whether the concentration of oxygen is in each microsphere or if it is the concentration provided by the totality of the oxygen-containing microspheres present in the composition (for example, if 100 microspheres with 0.25 ppm each add up to provide 25 ppm of oxygen).  

Claim 4 is rejected as being dependent on an indefinite claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR100522311B1, pub date 10/20/2005, Google English translation) and Cai et al (CN102641223AA, pub date 02/10/2016, Google English translation).
Regarding claim 1, Kim teaches a cosmetic composition containing microspheres for inhibiting skin aging (abstract, claim 1 of Kim) wherein the microspheres have fluorine compounds (claims 1 and 2) which contain oxygen (page 2). Kim also teaches a method of producing the composition where “first, purified water and poloxamer 188 are stirred with a homomixer and the temperature is maintained at about 80 ° C to make a homogeneous aqueous solution”. Then, “a mixture of perfluorodecarin and perfluoropolymethylisopropyl ether is prepared and slowly added to the previously prepared aqueous solution to obtain an emulsion. The obtained emulsion is passed through a high pressure homogenizer to obtain an emulsion in which microspheres containing perfluorodecarin are uniformly dispersed” (page 2) and Kim achieves oxygen within the microspheres by having “the perfluorodecarin stabilized and oxygenated”. Kim also teaches cooling of the solution to 25 ° C (example 4), poloxamer 188 to be in the amount of “1.0 to 10.0% based on the total weight of the composition” (claim 2 of Kim), glycerin to be added to the composition at 0.1 to 3.0% (page 2 of Kim), and a fluorine compound of an amount of 0.1 to 5.0% (claim 2 of Kim). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be 
Regarding claim 4, Kim teaches perfluorodecarin compound to be 1-60% of total weight of the composition and perfluoropolymethylisopropyl ether to be 1-50% of total weight of the composition (abstract). “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness” (MPEP 2144.05 I). And generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 II). The burden is on the applicant to show the criticality of the range claimed as opposed to the slightly broader range taught by the prior art. 
Regarding claim 1, Kim does not teach the limitation of 25 to 35 ppm for the amount of oxygen. 
Regarding claim 1, Cai teaches a cosmetic composition for improving skin tone and skin elasticity (abstract) with oxygen concentrations of 32ppm (example 1) and 33ppm (example 2). When prior art 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Kim and Cai to have a cosmetic composition as claimed by the instant application. One in the art would be motivated to use the oxygen concentrations provided by Cai because of its reported advantages of excellent skin tone improvement and skin elasticity increase which are preferred effects on skin to treat aging. For this reason, one would simply use the oxygen concentration taught by Cai and incorporate that into the teachings of Kim with the expectation of achieving a cosmetic composition with predictable therapeutic effects on the skin. 

Response to Arguments
	The applicant argues “an asserted combination must teach or suggest each and every claim feature. See In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 197 4) (to establish prima facie obviousness of a claimed invention, all the claim features must be taught or suggested by the prior art). It remains well-settled law that obviousness under 35 U.S.C. § 103(a) requires at least a suggestion of all of the features in a claim. See, e.g. In re Wada and Murphy. citing CFMT, Inc. v. Yieldup Intern. Corp .. 349 F.3d 1333, 1342 (Fed. Cir. 2003) and In re Royka, 490 F.2d 981, 985 (CCPA 197 4))” amends claim 1 to include “ the oxygen-containing microspheres are produced by mixing a fluorine compound with a stirred solution in which oxygen water including dissolved oxygen of 95 to 105 ppm is stirred with an aqueous solution and capsulating the mixture” supported by the specification and recites “Because the cited documents fail to suggest or disclose at least one claim element for each of the pending claims, Applicant transverses the rejection”. The examiner acknowledges the argument but respectfully disagrees. As discussed above, claim 1 claim 1 is a product-by-process claim wherein the cosmetic composition of claim 1 is produced by the steps recited in claim 1. "[E]ven though product-by-process 
	The applicant also argues that since Cai does not teach oxygen-containing microspheres, one of ordinary skill in the art would not be motivated to combine Cai’s teachings with the teachings of Kim. The examiner acknowledges this argument but respectfully disagrees. Both Kim and Cai teaches oxygen containing cosmetic cosmetics to combat skin aging. The fact that Cai doesn’t teach a microsphere does not make its teachings irrelevant for one of ordinary skill to seek when using the teachings of Kim. Cai recites advantages of excellent skin tone improvement and skin elasticity increase which are preferred 
	The applicant also argues that “Cai merely discloses that the oxygen concentration of the cosmetic compound is 32 or 33 ppm. However, since Cai fails to teach or suggest oxygen containing microspheres, Cai is silent as to the oxygen concentration in the oxygen containing microspheres, much less that the concentration of oxygen contained in the microspheres is 25 - 35 ppm”. The examiner acknowledges this argument but respectfully disagrees. The definition of PPM is 1 milligram of something per liter of water (mg/l). The argument of Cai oxygen concentration being much less because 32 ppm is reported for the composition overall as opposed to the instant invention reporting 25-35 ppm for the microsphere is not accurate because neither Cai nor the instant invention report an overall content amount (for example liters/kg of total composition for Cai or number of microspheres for the instant invention). Thus, as far as relative amounts, by definition, 32 ppm oxygen in a composition vs 32 ppm oxygen in a microsphere in a pool of microspheres is the same amount of oxygen overall. 
	The applicant also argues “it appears that Cai's cosmetic compound improves the skin tone by itself. Thus, even if it were to assume, arguendo, that the Cai's cosmetic compound may be prepared in the form of microspheres of Kim's cosmetic compound, it is not clear why a skilled artisan would be motivated to add a seemingly redundant compound, such as glycerin, included in the Kim's cosmetic compound”. The examiner acknowledges this argument but respectfully disagrees. Kim is the primary reference, thus one of ordinary skill in the art would not be incorporating the Kim teachings into the teachings of Cai as suggested by the applicant. As explained above, one would be incorporating the 

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.A./             Examiner, Art Unit 1613              

/MARK V STEVENS/             Primary Examiner, Art Unit 1613